[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________  ELEVENTH CIRCUIT
                                                               FEB 2, 2007
                              No. 06-12277                  THOMAS K. KAHN
                        ________________________                 CLERK

                   D.C. Docket No. 04-03817-CV-TWT-1

GLADES PHARMACEUTICALS, LLC,

                                                       Plaintiff-
                                                       Counter-Defendant-
                                                       Appellant
                                                       Cross-Appellee,

    versus

BRENDAN J. MURPHY,
RIVER’S EDGE PHARMACEUTICALS, LLC,

                                                       Defendants-
                                                       Counter-Claimants-
                                                       Appellees
                                                       Cross-Appellants.

                       __________________________

             Appeals from the United States District Court for the
                        Northern District of Georgia
                       _________________________

                             (February 2, 2007)
Before EDMONDSON, Chief Judge, TJOFLAT and GIBSON,* Circuit Judges.

PER CURIAM:

       This appeal and cross-appeal represent the latest gambit in a long-running

and complicated dispute between appellant-cross-appellee Glade Pharmaceuticals,

LLC, (“Glade”) and appellees-cross-appellants Brendan J. Murphy (“Murphy”)

and River’s Edge Pharmaceuticals, LLC (“River’s Edge”). Glade filed the present

incarnation of its suit against Murphy and River’s Edge in the United States

District Court for Northern District of Georgia. Glade’s complaint sought

equitable relief and damages for, inter alia, copyright infringement and breach of

fiduciary duty. Murphy and River’s Edge subsequently counter-claimed seeking,

inter alia, damages for breach of contract.

       We will not recount here the torturous path the parties have taken to reach

our threshold. The current appeal arises from a discovery dispute that grew out of

the parties’ inability to reach a mutually acceptable confidentiality agreement to

govern discovery. On December 23, 2005, the district court ordered the parties to

reach such an agreement, stating that only those documents dealing with pricing

information should be protected as “Attorneys’ Eyes Only.”



       *
         Honorable John R. Gibson, United States Circuit Judge for the Eighth Circuit, sitting by
designation.

                                               2
      The parties were unable to reach a confidentiality agreement, and Glades

subsequently moved to compel Murphy’s and River Edge’s compliance with the

December 23 order and for sanctions. The district court noted that the discovery

dispute persisted not only because of Murphy’s and River’s Edge’s unwillingness

to comply with the court’s specific direction regarding which documents could be

marked “Attorneys’ Eyes Only,” but also because of Glade’s obstinance in seeking

discovery grossly disproportionate with the claims remaining in the dispute.

Accordingly, the district court exercised its inherent power to manage the

litigation of the case before it and dismissed both the claims and counterclaims

without prejudice.

      We review for abuse of discretion the dismissal of an action for failure to

comply with the district court’s orders. Goforth v. Owens, 766 F.2d 1533, 1535

(11th Cir. 1985). The power to issue sanctions to ensure prompt compliance with

court orders is a necessary concomitant of judicial power. See Link v. Wabash

Railroad Co., 370 U.S. 626, 630–31, 82 S. Ct. 1386, 1388–89, 8 L. Ed. 2d 734

(1962). This court has previously affirmed far stiffer sanctions than dismissal

without prejudice for failure to comply with court orders. See Goforth, 766 F.2d

at 1535-36 (affirming the district court’s sanction of dismissal with prejudice

while noting such a dismissal is a remedy of last resort). In the present case,

                                          3
because the claims and counterclaims were dismissed without prejudice, Glades

remained free to re-file its action, and Murphy and River’s Edge remained free to

re-file their counterclaims. They have done so. We cannot say that the district

court abused its discretion by dismissing this action for failure to comply with

discovery orders.

      The order of the district court is, therefore,

AFFIRMED.




                                           4